               Case 4:19-cv-01057-HSG Document 76 Filed 08/27/20 Page 1 of 2




1
2
3
4
5
6                                   UNITED STATES DISTRICT COURT
7                              NORTHERN DISTRICT OF CALIFORNIA
8       PAUL IZOR, individually and on behalf of          Case No. 4:19-cv-01057-HSG
        all others similarly situated,
9
                                                          [PROPOSED] ORDER
10                     Plaintiff,
                                                          Judge: Hon. Haywood S. Gilliam, Jr.
11      v.
12
        ABACUS DATA SYSTEMS INC., a
13      California corporation,

14                     Defendant.
15
16
             This cause came before the Court on the parties’ stipulated firm dates concerning approval
17
     of the Settlement Agreement, pursuant to the Court’s Order on August 24, 2020 granting
18
19   preliminary approval to the Settlement Agreement (Dkt. 73). The parties’ stipulation is granted

20   and the Court adopts the following dates for each event listed below:
21
22
                          Event                                                Date
23
      Deadline for Settlement Administrator to mail       September 18, 2020
24
      notice to all putative Class Members
25
      Filing deadline for attorneys’ fees and costs       October 13, 2020
26    motion
27
28                                                    1
                                                                                      [Proposed] Order
                                                                          Case No. 4:19-cv-01057-HSG
             Case 4:19-cv-01057-HSG Document 76 Filed 08/27/20 Page 2 of 2




     Filing deadline for incentive payment motion        October 13, 2020
1
     Deadline for Class Members to opt-out or            November 17, 2020
2
     object to settlement and/or application for
3
     attorneys’ fees and costs and incentive
4
     payment
5    Filing deadline for final approval motion           December 1, 2020
6    Final fairness hearing and hearing on motions       December 17, 2020 at 2 p.m.
7
8
           SO ORDERED on August ____,
                                 27 2020.
9
10                                                 ___________________________________
                                                   Haywood S. Gilliam, Jr.
11
                                                   HONORABLE DISTRICT COURT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                   2
                                                                                     [Proposed] Order
                                                                         Case No. 4:19-cv-01057-HSG
